Citation Nr: 0828832	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  00-22 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for lung disability.

2.  Entitlement to service connection for cancer of the 
rectum (also claimed as colon cancer).


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active service in the U.S. Coast Guard from 
December 1941 to April 1945.  He also had active service from 
May 11, 1945, to July 3, 1945, in the American Merchant 
Marine in oceangoing service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In September 2001, the Board issued a decision denying 
service connection for carcinoma of the rectum and for a 
respiratory condition.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 2003, the Court vacated and remanded the 
veteran's appeal pursuant to a Joint Motion for Remand.  

The Board remanded the veteran's claims in September 2003, 
September 2004 and December 2004.  

In a December 2005 decision, the Board again denied the 
veteran's claims.  He appealed the Board's decision to the 
Court, which September 2007 vacated the decision and remanded 
the appeal in pursuant to a Joint Motion for Remand.  

The veteran testified at a videoconference hearing held 
before the undersigned Acting Veterans Law Judge in December 
2004.

A VA administrative decision, dated in July 2005, determined 
that the veteran's service from December 1941 to April 1945 
in the U.S. Coast Guard shall be characterized as service 
under dishonorable conditions for VA purposes, and a bar to 
the receipt of VA compensation benefits.  Although the 
veteran has a right to challenge that determination, to the 
Board's knowledge, to date, he has not appealed that 
administrative decision.  Consequently, the only period of 
service currently before the Board is that occurring between 
May 11 and July 3, 1945.  See 38 U.S.C.A. § 5303 (West 2002); 
38 C.F.R. § 3.12(d) (2007).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that remand is necessary in order to comply 
with the reasons for remand set forth in the Joint Motion for 
Remand.  Specifically, the Joint Motion for Remand states 
that the Board did not ensure compliance with its December 
2004 remand instructions, to wit, that the VA examinations 
ordered were conducted by a physician with "appropriate 
expertise," before rendering its December 2005 decision.  
Thus, on remand, the AMC should take whatever action is 
necessary in order to comply with the Board's December 2004 
remand instructions, especially those suggested in the Joint 
Motion for Remand.

In addition, by letter received in August 2008, the veteran 
requested a videoconference hearing be scheduled on his 
appeal.  Thus, remand is also necessary to provide the 
veteran with an opportunity to have the requested hearing.

Accordingly, the case is REMANDED for the following action:

1.  Take whatever action is necessary 
in order to ensure compliance with the 
Board's December 2004 remand 
instructions.  Specifically, compliance 
as set forth in the September 2007 
Joint Motion for Remand should be 
accomplished.

2.  After all efforts have been taken 
to accomplish the above, the veteran's 
claims should be readjudicated.  If 
such action does not resolve the 
claims, a Supplemental Statement of the 
Case should be issued to the veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  

3.  Thereafter, the veteran should be 
scheduled for a videoconference hearing 
in accordance with applicable 
procedures.  The veteran and his 
representative should be provided with 
notice as to the time and place to 
report for said hearing.

4.  The case should then be returned to 
the Board for further appellate 
consideration.  The purpose of this 
remand is to ensure due process of law.  
By this remand, the Board intimates no 
opinion, legal or factual, as to the 
ultimate disposition of this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

